Claimant has appealed from a decision of the Workmen’s Compensation Board, which reversed a referee’s decision and determined that decedent was an independent contractor and not an employee of the Herald Company. Decedent, while operating his truck carrying Herald newspapers, was fatally injured in a collision with another automobile. Having pur,chased from another person an “ independent distributor franchise ”, decedent had entered into a contract with the Herald Company for the distribution of the latter’s newspapers in a specified area. By its terms the contract was terminable on thirty days’ notice by either party and was renewable for a period of three years upon giving required six months’ notice. Under it decedent could sell his interest, subject to the right of the Herald Company to purchase it on the terms of any bona fide offer. The claimant sold the franchise after her husband’s death. By the contract decedent had exclusive right of distribution of Herald newspapers in the specified area; he had the power of direction and control in respect to the manner of distribution and carriage of papers, which he need not do personally. If he decided to use a vehicle for the distribution, the purchase, maintenance and repair of the vehicle were to be his obligation without obligation or liability of the Herald Company for the use or method of use of the vehicle. There was a second contract between the parties under which decedent transported and delivered bundles of Herald newspapers to dealers. He was permitted to and at the time of the accident was also carrying newspapers other than those of the Herald Company. There is ample evidence for the finding of the Workmen’s Compensation Board that decedent was an independent contractor and not an employee. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imric, J J.